Citation Nr: 0332883	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  01-08 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for generalized anxiety 
disorder, to include service connection due to undiagnosed 
illness.

2.  Entitlement to service connection for chronic alopecia, 
to include service connection due to undiagnosed illness.

3.  Entitlement to service connection for an eating disorder, 
to include service connection due to undiagnosed illness.

4.  Entitlement to service connection for diverticulosis, to 
include service connection for diarrhea and constipation due 
to undiagnosed illness.

5.  Entitlement to service connection for loss of bladder 
control, to include service connection due to undiagnosed 
illness.




REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to June 
1991, to include service in the Southwest Asia Theater.  
Records reflect service in the Army reserves between November 
1978 and January 1992.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in August 2001 by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In January 2002, the Board 
remanded this case in order to address due process concerns.  
The case was thereafter returned to the Board which, in March 
2003, advised the veteran, by means of a letter, of 
additional due process matters.  


REMAND

In its March 2003 letter, the Board furnished the veteran 
with notice of the regulations that pertain to claims based 
on undiagnosed illness resulting from Persian Gulf War 
service (38 C.F.R. § 3.317).  The Board's actions at that 
time, however, did not obviate its responsibility to obtain 
agency of original jurisdiction 


review of matters that had not previously been considered 
prior to appellate certification of the veteran's claims.  
See Disabled Americans Veterans (DAV) v. Principi, 327 F.3d 
1339 (Fed. Cir. 2003).  

In particular, the Board notes that the veteran's claims for 
service connection were adjudicated by the RO without 
consideration of whether service connection could be awarded 
on the basis that the medical problems for which service 
connection is sought were due to undiagnosed illness arising 
from the veteran's service in the Southwest Asia Theater.  
This question is inextricably intertwined with the question 
of service connection as directly due to service, and must be 
adjudicated before Board consideration of the matter of 
service connection.

It must also be noted that the United States Court of Appeals 
for the Federal Circuit, in a decision promulgated on 
September 22, 2003, invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C.A § 5103(b)(1).  Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003).  The Federal Court made a 
conclusion similar to the one reached in DAV v. Principi, 
supra (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  In the more recent decision, the Federal Court 
found that the 30-day period provided in § 3.159(b)(1) for 
response to a Veterans Claims Assistance Act of 2000 (VCAA) 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional action, the RO must 
take this opportunity to inform the appellant that, 
notwithstanding the information previously provided, a full 
year is allowed to respond to a VCAA notice.

This case is accordingly REMANDED for the following:

1.  The RO is to review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as 


well as with 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002), and with any other 
applicable legal precedent.

2.  Following receipt of any additional 
evidence, and/or completion of any 
additional development required in 
response to information furnished 
pursuant to the above actions, the RO 
should review the veteran's claims and 
determine whether the benefits sought on 
appeal can now be granted.  In its 
review, the RO is to consider whether 
service connection for any or all of the 
issues on appeal can be awarded as due to 
undiagnosed illness arising from Persian 
Gulf War service.  If the decision 
remains in any manner adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case, and with the 
appropriate period of time within which 
to respond thereto.  The case should then 
be returned to the Board for further 
review, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.

The veteran need take no action unless he is so informed.  
The purpose of this REMAND is to address due process 
concerns.  No inference as to the ultimate disposition of the 
claims on appeal should be made.



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




